Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 1 of 11




                     Exhibit 3
       Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 2 of 11



                             DECLARATION OF JASON BOND

I, Jason Bond, declare as follows:

       1.      I am over the age of 18, competent to execute this Declaration, and have personal

knowledge regarding the matters contained herein. If called as a witness to testify, I could and

would testify to the following.

       2.      I am a co-founder and President of RagingBull.com, LLC (“Raging Bull”).

Through my company, Jason Bond, LLC, I am a member of and co-owner of Raging Bull.

       3.      My name is Jason Bond. My father was born Donald Bond. His parents (my

grandparents) divorced and my grandmother remarried and took the last name Kowalik along

with my father. This marriage was very short-lived, but my grandmother and father kept the

name Kowalik despite the fact that my father’s adopted father left the picture entirely and my

family lost contact with him. I was born Jason Kowalik but decided, when I left my teaching

career, that I wanted to change my name to Bond to honor my father’s family name.

       4.      I grew up in upstate New York. I have a bachelor’s degree in education from

SUNY Brockport and a master’s in education from Walden University.

       5.      Beginning in 2001, I taught for approximately ten years in the Webster Central

School District in upstate New York. During these years, I also coached varsity girls and boys

cross country and varsity girls basketball. I also had a small roofing business during this time.

My wife, Pam, was also a school teacher. We got married in August, 2003 and we have one

child, Noah, who was born in December 2015. At one point during the time we were both

teachers, my wife and I were over $200,000 in debt.

       6.      In the middle of my teaching career, I was looking for ways to make additional

money so I opened a small account and started trading stocks. I joined subscription services and



                                                 1
       Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 3 of 11



would study their materials and lessons as well as learning through my own trading experiences.

I built up a small trading website. I was connecting well with other traders and developing a

following on my website. I had met Jeff Bishop through the online trading community and I

approached him to buy my website, which he did. Jeff began mentoring me and really teaching

me how to trade focusing on trading patterns, especially in stocks trading under $10. Through his

tutelage, I built on what he taught me and developed my own trading strategies and approach and

began teaching subscribers.

        7.      In 2011, I left teaching and began to focus full time on teaching trading. For a

short period of time, I also was featured on Profit.ly with Timothy Sykes due to my success as a

teacher and trader. I believe my knowledge of trading and talents as an educator connected with

people, and I started to develop a following. The service which focused on small- and mid-cap

stocks became known as Jason Bond Picks. At the time, I had only a small number of paid

subscribers. Over the years, the numbers of subscribers to my services grew.

        8.      In 2011, I was trading in an account of approximately $5,000. I was working with

Jeff to develop my trading skills and teaching service. To support this service and to be taken

more seriously as a trader, Jeff let me use an approximately $200,000 account to trade while

teaching subscribers. That account was eTrade account number XXXX-8701 (“Account 8701”),

and it is in Jeff’s name.

        9.      In approximately 2014, Jeff and I created Lighthouse Media LLC which offered

the trading newsletter service Jason Bond Picks. In late 2016, we changed the name of the

company to RagingBull.com, LLC.

        10.     Throughout the company’s history, Jason Bond Picks has been Raging Bull’s

flagship service.



                                                 2
       Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 4 of 11



       11.     Through my Jason Bond Picks publication, I teach stock trading with an emphasis

on trading small-cap stocks (stocks with a market capitalization under $2 billion and generally

trading under $10) and mid-cap stocks (stocks with market capitalization between $2 billion and

$10 billion with stock prices that may be over $10). These stocks generally trade on the

NASDAQ. I do not target OTC or low-volume stocks.

       12.     The primary strategy I teach involves stock swing trading, which is a buy and

hold for one to four days. There are thousands of small- and mid-cap stock opportunities. I teach

my subscribers about stock setups and how to scan for stocks to focus on. I teach subscribers to

look for patterns as part of a technical analysis, but also to look for momentum or catalysts

behind the stock, such as SEC filings or company news. I initially learned these patterns from

Jeff and refined them based on my own experience and learnings. I also teach various technical

trading concepts, such as Fibonacci retracement, Japanese candlesticks, and others.

       13.     My teaching newsletters and curriculum has evolved over my time with Raging

Bull. It has included video lessons, daily stock watch lists, trade alerts, participation in chat

rooms, livestreaming my trading portfolios, live video streams, posts and articles on the company

website, and regular email and other electronic communications discussing, often in great detail,

my daily and anticipated trading activity. The emphasis has always been on transparency and

learning.

       14.     In general, but not always, I have traded with real money when teaching my

subscribers. I have paper-traded for a short periods of time on a few occasions, including in early

to mid-2019. Whenever I have switched to paper trading, I have been very clear with all of my

subscribers that I was paper trading. When I trade in real money – which is most of the time – I

am also very clear with subscribers.



                                                   3
       Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 5 of 11



       15.     My typical practice has been to publish a daily watchlist either the night before or

early morning, listing a few stocks I would be watching for the day or next few days. This daily

watchlist was not simply a list of stocks. I teach trading, and my daily watchlists includes

discussions about the stocks I’m watching – why I’m watching these stocks, what setups I’m

looking at, what patterns I’m playing and where I will be looking to buy or sell. In other words, I

teach not just through instructional videos and trade alerts; I publish a consistent and substantive

discussion nearly every day of my trading.

       16.     My protocol in using a watchlist is that I would identify a stock on my watchlist,

discuss why I was watching it and where I was looking to get into the stock at. If that stock’s

price moved into where I was looking to buy it, I would generally make the buy and alert it once

I knew the trade had filled so I could accurately report it. By following my watchlists, my

subscribers could be watching those same stocks and make a buy or sale before me, at the same

time as me, after me or not at all. That was up to each subscriber.

       17.     Another component of my teaching is sending subscribers real-time trade alerts. I

developed this process very early on in my teaching services when my subscriber volume was

low. This practice involved sending a trade alert via SMS and/or email to my subscribers after a

buy or sale – generally, as close in time to the time of my buy or sale as possible. The purpose of

doing so was to teach in real time, as a “teach by doing” approach. This allowed my subscribers

– particularly when I traded real money – to see my trading strategies in a real-time environment.

Letting my subscribers see my trading in real time using real money helps to teach the

application of my strategies in real time, rather than merely explaining trades after the fact. Real

time trade alerting also helped to illustrate for my subscribers how I deal with the emotions of

trading – how to handle fear and excitement, and how to react to winning and losing – because



                                                  4
       Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 6 of 11



that is the life of a trader. Furthermore, as we have worked hard to continue to improve the

experience and education for our subscribers, I recently began providing “advance notice” trade

alerts in which I send notice to my subscribers before I make a trade. I provide this early warning

when the stock is nearing the point where I am ready to buy or sell it, but disclose that it is

possible I will not be able to fill the trade at the price and volume alerted. Afterwards, I alert

confirming my purchase assuming it is filled. This allows me to provide education on what I’m

doing as a trader on the stocks my subscribers know I’m watching.

        18.    The purpose of my services with Raging Bull is not to have subscribers simply

mirror my trades. I “teach by doing.” I show my subscribers how to trade. Some subscribers may

choose to trade alongside my trading, whether they do that only on occasion or often. But the

service is designed to help people learn how to trade. I discourage my subscribers from merely

mirroring my trades without doing the work to learn my strategies. My services are about

teaching, which is why I provide so much substantive discussion about what I’m doing and why.

This is the reason I am transparent in my trading activity. This is why I live streamed my trading

portfolio.

        19.    In connection with my Raging Bull services, I have made references to my trading

profits. My claims about trading profits have been accurate and substantiated. To the best of my

recollection, whenever I have made a statement about my trading profits I have referred to

realized transactions.

        20.    I teach my subscribers about both my trading wins and my trading losses. It is a

core part of my services, as traders learns from trading successes and failures.

        21.    Multiple subscribers of mine have made substantial trading profits.




                                                   5
       Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 7 of 11



       22.     One of my subscribers, Kyle Dennis, has made millions of dollars in trading

profits after learning from me. He was a subscriber of my services and became the first

subscriber I’m aware of who made a million dollars using my services. He wrote the Foreword to

my 2017 e-book, Swing for the Fences, which is available for free to all subscribers to one of my

services. In it, he details how he learned trading from me and made $36,901 in 2013, $55,468 in

2014, $847,417 in 2015 and $1,130,566 in 2016. We had accountants audit Kyle’s personal

brokerage accounts and taxes to verify that he in fact made $1 million in trading profits while he

was a subscriber to my services. Since that time, I understand that Kyle has continued to make

large trading profits. Because of his success, we hired Kyle to teach subscribers at Raging Bull.

He has quickly developed into Raging Bull’s most successful guru in his number of subscribers.

       23.     Nathan Bear is another former subscriber of mine who has made over a million

dollars learning to trade from my services. We reviewed his brokerage statements to confirm he

had trading profits of a million dollars during the time he was a subscriber to my service. Nathan

started with a trading account of approximately $37,000 and turned that into $1 million. Because

of his success, we hired Nathan to teach subscribers at Raging Bull.

       24.     Taylor Conway was the third subscriber of mine to make a million dollars

applying my teachings. We verified that he made those trading profits by reviewing his

brokerage statements and tax returns. Taylor started trading with approximately $10,000 when he

joined my service. Through trading, he turned that into $1 million. Because of his success, we

hired Taylor to teach subscribers at Raging Bull.

       25.     In providing my services to subscribers through Raging Bull, I conducted trading

using my strategies and techniques, in a few different trading accounts.




                                                6
       Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 8 of 11



        26.        I began trading in Account 8701 in 2011. After Jeff gave me access to Account

8701, to my knowledge I was the only person trading in the account in 2011 after I began

trading. I traded in Account 8701 through the end of the year. I do not have in my possession

copies of the brokerage account statements for Account 8701 for 2011, and I understand that

eTrade has deleted those account statements. However, based on my contemporaneous records, I

began trading with approximately $206,931 in Account 8701. I finished 2011 with

approximately $237,407 in Account 8701, making approximately $30,000 in trading profits.

        27.        In 2012, I traded in Account 8701. To my knowledge, I was the only person

trading in Account 8701 in 2012. I traded in Account 8701 throughout 2012. I do not have in my

possession copies of the brokerage account statements for Account 8701 prior to December 2012

and I understand that eTrade has deleted those account statements. However, based on my

contemporaneous records, I began trading with approximately $287,407 in Account 8701. I

finished 2012 with approximately $304,786 in Account 8701, making approximately $17,000 in

trading profits.

        28.        In 2013, I traded in Account 8701. To my knowledge, I was the only person

trading in Account 8701 in 2013. I traded in Account 8701 throughout 2013. I have had in my

possession account statements for Account 8701 for the period of December 1, 2012 to

December 31, 2013, which I directed to be provided to counsel.

        29.        In 2014, I traded in Account 8701 up until approximately March 20, 2014. To my

knowledge, I was the only person trading in Account 8701 up through March 20, 2014. I have

had in my possession account statements for Account 8701 for the period of January 1, 2014 to

March 31, 2014, which I directed to be provided to counsel.




                                                   7
       Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 9 of 11



       30.     Beginning on approximately March 24, 2014, I began trading in eTrade account

XXXX-4059 (“Account 4059”), which as of March 2014 was held in the name of Lighthouse

Media LLC. To my knowledge, I was the only person trading in Account 4059 after March 24,

2014 through the end of the year. I have had in my possession the Account 4059 account

statements for the period of March 1, 2014 to December 31, 2014. These statements confirm that

in March 2014, approximately $250,000 was deposited into the account. This funded my trading

activity for the remainder of 2014.

       31.     In 2015, I continued to trade in Account 4059. To my knowledge, I was the only

person trading in Account 4059 in 2015. I have had in my possession the Account 4059 account

statements for the period of January 1, 2015 to December 31, 2015, which I directed to be

provided to counsel.

       32.     Also in 2015, I traded in Interactive Brokers account XXXX1637 (“Account

1637”) held in the name of Lighthouse Media LLC. I have had in my possession the Account

4059 account statement for the period of January 1, 2015 to December 31, 2015, which I directed

to be provided to counsel.

       33.     In 2016, I continued to trade in Account 4059. To my knowledge, I was the only

person trading in Account 4059 in 2016. I have had in my possession the Account 4059 account

statements for the period of January 1, 2016 to December 31, 2016, which I directed to be

provided to counsel.

       34.     In 2017, I continued to trade in Account 4059. To my knowledge, I was the only

person trading in Account 4059 in 2017. I have had in my possession the Account 4059 account

statements for the period of January 1, 2017 to December 31, 2017, which I provided to counsel.

On December 11, 2017, I caused an amount of $232,048.28 to be disbursed from Account 4059



                                               8
      Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 10 of 11



and donated, on behalf of Raging Bull, to approximately fourteen different charities, including

St. Jude’s Children’s Hospital, the American Diabetes Association, Autism Speaks and the

Wounded Warrior Project.

       35.     In 2017, I also traded in Account 8071, an account I had not traded in since March

2014. To my knowledge, I was the only person trading in Account 8071 in 2017. I have had in

my possession the Account 8071 account statements for the period of January 1, 2017 to

December 31, 2017, which I directed to be provided to counsel.

       36.     In 2018, I continued to trade in Account 4059. To my knowledge, I was the only

person trading in Account 4059 in 2018. I have had in my possession the Account 4059 account

statements for the period of January 1, 2018 to December 31, 2018, which I directed to be

provided to counsel.

       37.     In 2018, I also traded in TD Ameritrade account XXX-XX6387 (“Account

6387”), which was held in my name. During this time, I was the only person trading in Account

6387. In November 2017, I had made a single purchase of LQMT, which I held as a long

position and which was not part of my teaching strategies. I made and held additional purchases

of LQMT throughout 2018 in Account 6387, which were not part of my teaching strategies. The

remaining trading activity in Account 6387 was part of my teaching strategies. I have had in my

possession the Account 6387 account statements for the period of January 1, 2018 to December

31, 2018, which I directed to be provided to counsel.

       38.     In 2018, I also continued to trade in Account 8071. To my knowledge, I was the

only person trading in Account 8071 in 2018. I have had in my possession the Account 8071

account statements for the period of January 1, 2018 to December 31, 2018, which I directed to

be provided to counsel.



                                                9
Case 1:20-cv-03538-GLR Document 126-3 Filed 01/13/21 Page 11 of 11
